DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending and examined herein per Applicant’s 10/08/2021 filing with the Office.  Claims 1-6, 8, 9, 11-15, 17, 19, and 20 are amended.  No claims are canceled or newly added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/08/2021 has been entered.

Response to Amendment
Applicant’s amendments to claim 1 are sufficient to overcome the 35 USC 112(b) rejection of the previous Office action.
Response to Arguments
Applicant's arguments filed with respect to 35 USC 101 rejection of the previous Office action have been fully considered but they are not persuasive. Applicant makes the following arguments:
The currently amended independent claims, as a whole, integrate the allegedly recited judicial exception into a practical application that identifies an emerging topic that represents a new topic from text-based digital survey responses and modifies a digital survey reporting structure to automatically initiate tracking of the emerging topic in subsequent digital survey responses. Remarks p. 12.
Respectfully the Office disagrees with Applicant’s assertion.  The claims as amended do not integrate the identified abstract idea in to a practical application or significantly more.  The identification of emerging topics is done using response pre-trained models, which is simply a form of complex math.  In the claimed invention, the analyzing information of received information is found to be a step a person would go through in their minds, or by mathematical algorithms, without more, it is essentially a mental processes within the abstract-idea category. 
It is noted that the claim element of “automatically initiating an action for tracking ongoing information corresponding to the emerging topic from subsequent digital survey responses of the digital survey reporting structure” is also found to be a step reasonably do in the human mind.  The claims is silent outside of “automatic” how the tracking is done or what the automation means in this context.  The Office maintains that the automation of a human action is not significantly more or a practical application. 
through commands from survey administrators) to initiate tracking of the topic variance (e.g., causing an emerging topic to be tracked within a digital survey system) . . . the topic tracking system causes the digital survey system to initiate actions such as, but not limited to, disabling the tracking of the topic variance and/or generating reports for the topic variance within the digital survey system. In addition to modifying the digital survey reporting structure based on the topic variance, the topic tracking system can also cause the digital survey system to surface (or generate) notifications associated with the topic variance and/or provide the notifications to one or more survey administrators via devices and/or user interfaces (e.g., alerting a shop owner that a new topic, such as cleanliness, has become significant in feedback provided by customers).” (Spec [28])  

Further it has been recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more, is abstract as an ancillary part of such collection and analysis therefore the modified digital survey is simply the presentation of the result of the analyzing steps.
For all the reasons given above the rejection of the previous Office action is maintained as updated below.
By identifying an emerging topic as a topic variance from digital survey text responses and modifying a digital survey reporting structure to automatically initiate tracking for the emerging topic from subsequent digital survey responses, the currently amended independent claims recite a practical application that identifies a wider variety of significant information (e.g., outside the scope of defined reports and/or fixed responses) from large amounts of survey text responses gathered from survey audiences and provides an improved user interface that enables the identification and reporting of information associated 
Respectfully, neither the specification or the claims are clear as to what should be the bounds of the term “modifying”. Further as shown in the quotes portion of the specification above it is the “automatic tracking” that triggers the modification rather than as claimed the “modification” triggers the “automatic tracking”.  The Office finds this argument moot in light of the 35 USC 112 rejection below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. mental processes) without practical application or significantly more when the elements are considered individually and as an ordered combination. 
Step 1: Is the claimed invention to a process, machine, manufacture or composition of matter? 
Yes, the claims fall within at least one of the four categories of patent eligible subject. Claims 1-10 are to a method (process); claims 11-16 are to a system (machine); and claims 17-20 are to a medium (manufacture).
Step 2A, prong 1:  Does the claim recite an abstract idea, law or nature, or natural phenomenon?
October 2019: Subject Matter Eligibility at p. 7-8.
Claim 1 (as a representative claim) recites the following, where the limitations found to contain elements of the abstract idea are in bold italics:
1. A computer-implemented method comprising: 
receiving, by at least one processor, a first set of digital survey text responses corresponding to a first time period; 
analyzing, by the at least one processor, the first set of digital survey text responses to generate a first response model for the first set of digital survey text responses; 
receiving, by the at least one processor, a second set of digital survey text responses corresponding to a second time period; 
analyzing, by the at least one processor, the second set of digital survey text responses to generate a second response model for the second set of digital survey text responses; 
analyzing, by the at least one processor, the first response model and the second response model to identify a topic variance comprising an emerging topic that is represents a new topic that is present in the second time period and not present in the first time period; and
modifying, by at least one processor, a digital survey reporting structure, associated with the first set of digital survey text responses and the second set of digital survey text responses, by: 
automatically initiating an action for tracking ongoing information corresponding to the emerging topic from subsequent digital survey responses of the digital survey reporting structure; and
providing, for display within a graphical user interface of a client device, one or more digital survey 

The Office finds that analyzing survey responses in any form including that of a model to identify a topic variance are the type of action (i.e. evaluation and judgement of information) that could be reasonably done within the human mind or with the assistance of a computer as a tool.  The Office further finds that but for the recitation of the generic computer elements (i.e. computer-implemented method) the claimed limitations cane be done by the user either within his mind or using the computer as a tool (e.g. calculator).  
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, the claimed invention does not recite additional elements that integrate the abstract idea into a practical application.  Where a practical application is described as integrating the abstract idea by applying it, relying on it, or using the abstract idea in a manner that imposes a meaningful limit on it such that the claim is more than a drafting effort designed to monopolize it, see October 2019: Subject Matter Eligibility at p. 11.
The identified judicial exception is not integrated into a practical application. In particular, the claims recites the additional limitations see non-bold-italicized elements above.  These elements are determined to be the step of receiving is interpreted as pre-solution extra solution activity (i.e. data gathering) and modifying a digital survey reporting structure is interpreted as post-solution extra solution activity (i.e. outputting the results of the abstract idea).   
Where 2106.05(g) MPEP states, “term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.”
Step 2B: Does the claim recite additional elements that amount to significantly more than the abstract idea?
No, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As explained above the additional limitations when considered individually and as part of the ordered combination are found to be insignificant extra solution activity.  These cannot transform the abstract idea in to patent eligible subject matter.
These limitations do NOT offer an improvement to another technology or technical field; improvements to the functioning of the computer itself; apply the judicial exception with, or by use of, a particular machine; effect a transformation or reduction of a particular article to a different state or thing; add a specific limitation other than what is well-understood, routine and conventional in the field, or add unconventional steps that confine the claim to a particular useful application; or other meaningful limitations 
The other independent claims recite similar limitations and are rejected for the same reasoning given above.  
The dependent claims do not further limit the claimed invention in such a way as to direct the claimed invention to statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the 
modifying, by at least one processor, a digital survey reporting structure, associated with the first set of digital survey text responses and the second set of digital survey text responses, by: 
automatically initiating an action for tracking ongoing information corresponding to the emerging topic from subsequent digital survey responses of the digital survey reporting structure; and
providing, for display within a graphical user interface of a client device, one or more digital survey reports generated utilizing the ongoing information corresponding to the emerging topic.

While the specification provides:
 “Additionally, in one or more embodiments, the topic tracking system modifies a digital survey reporting structure based on the topic variance. For instance, in one or more embodiments, the topic tracking system causes the digital survey system (either automatically or through commands from survey administrators) to initiate tracking of the topic variance (e.g., causing an emerging topic to be tracked within a digital survey system). Moreover, in some embodiments, the topic tracking system causes the digital survey system to initiate actions such as, but not limited to, disabling the tracking of the topic variance and/or generating reports for the topic variance within the digital survey system. In addition to modifying the digital survey reporting structure based on the topic variance, the topic tracking system can also cause the digital survey system to surface (or generate) notifications associated with the topic variance and/or provide the notifications to one or more survey administrators via devices and/or user interfaces (e.g., alerting a shop owner that a new topic, such as cleanliness, has become significant in feedback provided by customers). (Spec [28])  

In [28] it is clear that the automatic tracking of the emerging topic causes the modification to the report.  As claimed the report modification causes the tracking of the emerging topic, this is not supported by the instant disclosure.  The dependent claims do not clarify the issue therefore they are rejected based on the same reasoning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jeffs et al (US 2014/0143157 A1) teaches new questions to trending or emerging topics can then be selected for inclusion by the survey decision engine 114 when a new customer service interaction appears to be also related to these topics. In still further embodiments, issued identified as trending or emerging in other customer, channels, or product lines may be used to formulate survey questions either about these cross products or service, or a customer's perception of the broader products or services offered by an organization.
Nies et al (US 2014/0143026 A1) teaches evaluation and analysis at 104 may lead to the identification of detection of new or emerging topics or trends in the customer interaction content at 106. The detection of emerging topics or trends may help to identify new customer service areas for which performing standards are created at 108.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331. The examiner can normally be reached Monday to Friday 10:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOLASHADE ANDERSON/           Primary Examiner, Art Unit 3623